DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 objected to because of the following informalities:  
In claim 1, line 11 “disposed int eh corresponding passageways” should read “disposed in the corresponding passageways”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent Application Publication 20180212376 A1).
As per claim 1, Wang teaches an electrical connector assembly (figure 1), comprising: a receptacle connector 100 including: an insulative housing 1 with a first side wall 121 and a second side wall 122 spaced from each other in a parallel relation (along height direction) with a mating slot 124 therebetween in a transverse direction (along height direction), the mating slot 124 extending in a longitudinal direction (along the width direction) perpendicular to the transverse direction (along height direction) and upwardly exposed to an exterior in a vertical direction (along insert direction) perpendicular to both the transverse direction (along height direction) and the longitudinal direction (along the width direction); a plurality of passageways (along 31 within 32) formed in each of the first side wall 121 and the second side wall 122; a plurality of contacts 31 disposed in the corresponding passageways respectively, each of the contacts including a contacting section (along 31) extending into the mating slot 124 in the transverse direction (along height direction); an outer metallic shield 2 defining a primary space (along 22) and a secondary space (along 21) side by side arranged with each other in the transverse direction (along height direction), wherein the primary space (along 22) is adapted to receive the housing 1 and the secondary space (along 21) is adapted for receiving a plug connector 200; said outer metallic shield 2 including a first plate 21 and a second plate 22 spaced from each other in the transverse direction (along height direction) in the parallel relation (along height direction), wherein the housing 1 is received within the primary space (along 22) with the second side plate intimately covering an exterior surface (along 121) of the second side wall 122 while the firs side plate being spaced from the first side wall 121 with said secondary space (along 21) therebetween in the transverse direction (along height direction); and an inner metallic shield 213 positioned upon an exterior surface (along 121) of the first side wall 121 to directly face the secondary space (along 21) opposite to the first side plate in the transverse direction (along height direction).  
As per claim 2, Wang teaches an electrical connector assembly (figure 1), wherein the first side plate forms a pair of locking holes 2121, and the inner metallic shield 213 forms a cutout (between 214 and 215) aligned with the pair of locking holes 2121 in the transverse direction (along height direction).  
As per claim 3, Wang teaches an electrical connector assembly (figure 1), wherein said cutout (between 214 and 215) extends through an upper edge (upper portion of 231) of the inner metallic shield 213.  
As per claim 4, Wang teaches an electrical connector assembly (figure 1), wherein the inner metallic shield 213 includes two hooks (214 and 215) at two opposite ends in the longitudinal direction (along the width direction), and the housing 1 includes a pair of end walls 123 in the longitudinal direction (along the width direction) to retain the corresponding hooks (214 and 215) thereto respectively.  
As per claim 5, Wang teaches an electrical connector assembly (figure 1), wherein the outer metallic shield includes a pair of end plates 23 at two opposite ends in the longitudinal direction (along the width direction) with corresponding engagement tabs 232 thereon to retain to the end walls, respectively, and the engagement tabs 232 are located below the corresponding hooks (214 and 215), respectively, in the vertical direction (along insert direction).  
As per claim 6, Wang teaches an electrical connector assembly (figure 1), wherein each end plate forms a pair of leg 235 with an engagement tab therebetween to upwardly abut against a step of the housing 1 for preventing upward movement of the outer metallic shield from the housing 1.  
As per claim 7, Wang teaches an electrical connector assembly (figure 1), wherein the second side wall 122 forms a bar 11 against which a bottom edge (along 41) of the second side plate downwardly abuts for preventing downward movement of the outer metallic shield from the housing 1.  
As per claim 8, Wang teaches an electrical connector assembly (figure 1), wherein the plug connector 200 is adapted to be mated with the receptacle connector 100, and plug connector 200 includes a mating tongue 5 adapted to be received within the mating slot 124 during mating, and an extending plate 41 equipped with a latch 6 thereon and adapted to be received within the secondary space (along 21) with locking lugs 61 of the latch 6 engaged within corresponding locking holes 2121 in the first side plate during mating, and the extending plate 41 of the plug connector 200 further includes an inward protrusion 4 adapted to be received within the cutout (between 214 and 215) during mating (see paragraph [0059]).  
As per claim 9, Wang teaches an electrical connector assembly (figure 1), wherein the inner metallic shield 213 and the outer metallic shield are electrical connected with each other around opposite ends of the housing 1 in the longitudinal direction (along the width direction).  
As per claim 10, Wang teaches an electrical connector assembly (figure 1), wherein the plug connector 200 is adapted to be mated with the receptacle connector 100, and plug connector 200 includes a mating tongue 5 adapted to be received within the mating slot 124 during mating, and an extending plate 41 equipped with a latch 6 thereon and adapted to be received within the secondary space (along 21) with locking lugs 61 of the latch 6 engaged within corresponding locking holes 2121 in the first side plate during mating, and a bottom edge (along 41) of the extending plate 41 of the plug connector 200 is exposed under a bottom edge (along 41) of the first side plate of the outer metallic shield in the vertical direction (along insert direction) during mating (see paragraph [0059]).
As per claim 11, Wang teaches an electrical connector assembly (figure 1), comprising: a receptacle connector 100 and a plug connector 200 adapted to be mated with each other in a vertical direction (along insert direction), the plug connector 200 including a mating tongue 5 and an extending plate 41 spaced from each other in a transverse direction (along height direction) perpendicular to the vertical direction (along insert direction), the extending plate 41 being equipped with a latch 6; the receptacle connector 100 including: an insulative housing 1 defining a mating slot 124 extending along a longitudinal direction (along the width direction) perpendicular to both the vertical direction (along insert direction) and the transverse direction (along height direction) for receiving the mating tongue 5 of the plug connector 200, a first side wall 121 and a second side wall 122 located by two sides of the mating slot 124 in the transverse direction (along height direction); a plurality of contacts 31 retained to the first side wall 121 and the second side wall 122; an outer metallic shield forming a receiving space 24; an inner metallic shield 213 located in the receiving space 24 and dividing, in the transverse direction (along height direction), the receiving space 24 into a primary space (along 22) in which the housing 1 is received, and a second space (along 21) adapted to receive the extending plate 41 of the plug connector 200; wherein the outer metallic shield forms a locking hole 2121 adapted to receive a corresponding locking lug 61 of the latch 6 of the plug connector 200.  
As per claim 12, Wang teaches an electrical connector assembly (figure 1), wherein the extending plate 41 of the plug connector 200 further includes an inward protrusion 4, and the inner metallic shield 213 forms a cutout (between 214 and 215) adapted to receive the inward protrusion 4 therein during mating (see paragraph [0059]).
As per claim 13, Wang teaches an electrical connector assembly (figure 1), wherein the housing 1 of the receptacle connector 100 forms a recess (along 125) to receive the inner metallic shield 213 therein.  
As per claim 14, Wang teaches an electrical connector assembly (figure 1), wherein the locking hole 2121 is aligned with the cutout (between 214 and 215) in the transverse direction (along height direction).
As per claim 15, Wang teaches an electrical connector assembly (figure 1), wherein the inner metallic shield 213 is secured to the housing 1 of the receptacle connector 100.  
As per claim 16, Wang teaches an electrical connector assembly (figure 1), wherein the inner metallic shield 213 forms a pair of hooks (214 and 215) at two opposite ends in the longitudinal direction (along the width direction) to secure to two opposite end walls of the housing 1 of the receptacle connector 100.  
As per claim 17, Wang teaches an electrical connector assembly (figure 1), wherein the outer metallic shield 2 forms a pair of engagement tabs (along 233) at two opposite ends in the longitudinal direction (along the width direction) to secure to the two opposite end walls of the housing 1 of the receptacle connector 100.  
As per claim 18, Wang teaches an electrical connector assembly (figure 1), wherein the pair of hooks (214 and 215) are located above the pair of engagement tabs (along 233) in the vertical direction (along insert direction) perpendicular to both transverse direction (along height direction) and the longitudinal direction (along the width direction).  
As per claim 19, Wang teaches an electrical connector assembly (figure 1), wherein the inner metallic shield 213 and the outer metallic shield 2 are electrically connected with each other around two opposite ends of the housing 1.  
As per claim 20, Wang teaches an electrical connector assembly (figure 1), wherein in the receptacle connector 100, the outer metallic shield 2 forms a pair of mounting legs 235 with an engagement tab therebetween to upwardly abut against a step of the housing 1 for preventing upward movement of the outer metallic shield 2 from the housing 1, and the housing 1 forms a bar 11 against which a bottom edge (along 41) of the outer metallic shield 2 abuts for preventing downward movement of the outer metallic shield 2 from the housing 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831